
	
		I
		111th CONGRESS
		2d Session
		H. R. 5570
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Upton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide that no funds are authorized to be
		  appropriated to the Internal Revenue Service to expand its workforce in order
		  to implement, enforce, or otherwise carry out either the Patient Protection and
		  Affordable Care Act or the Health Care and Education Reconciliation Act of
		  2010.
	
	
		1.No authorized
			 appropriationsNo funds are
			 authorized to be appropriated to the Internal Revenue Service for the purpose
			 of appointing any agent or other employee, or procuring by contract the
			 services of any organization or individual, in order to implement, enforce, or
			 otherwise carry out any provision of, or amendment made by—
			(1)the Patient
			 Protection and Affordable Care Act (Public Law 111–148); or
			(2)the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
			
